Title: To Thomas Jefferson from Patrick Henry, 15 February 1780
From: Henry, Patrick
To: Jefferson, Thomas



Dear Sir
Leatherwood Feby 15h. 1780

I return you many Thanks for your Favor by Mr. Sanders. The kind Notice you were pleased to take of me was particularly obliging, as I have scarcely heard a Word of public Matters since I moved up. In the Retirement where I live, I have had many anxietys for our Commonwealth, principally occasioned by the Depreciation of our Money. To judge by this, which some Body has called the Pulse of the State, I have feared that our Body politic was dangerously sick. God forbid it may not be unto Death. But I cannot forbear thinking the present Increase of prices, is in great part owing to a kind of Habit, which is now of four or five Years Growth, and which is forstered by a mistaken avarice, and like other Habits, hard to part with. For there is really very little Money here abouts. What you say of the Practices of our disguised Torys perfectly agrees with my own Observation. And the Attempts to raise prejudices against the French, I know were begun while I lived below. What gave me the utmost pain was to see some men indeed very many who were thought good Whigs keep Company with the Miscreant Wretches who I am satisfy’d were laboring our Destruction. This Countenance shewn them is of fatal Tendency. They should be shunned and execrated, and this is the only way to supply the place of legal Conviction and Punishment. But this is an Effort of Virtue, small as it seems, of which our Country men are not capable. Indeed I will own to you my dear Sir, that observing this impunity and even Respect which some wicked Individuals have met with, while their Guilt was clear as the Sun, has sicken’d me, and made me some times wish to be in Retirement for the rest of my Life. I will however be down on the next Assembly if I am chosen. My Health I am satisfy’d will never again permit a close Application to sedentary Business, and I even doubt whether I can remain below long enough to serve in the Assembly. I will however make the Tryal. But tell me do you remember any Instance, where Tyranny was destroyed and Freedom established on its Ruins among a people possessing so small a Share of Virtue and public Spirit? I recollect none; and this more than the British Arms, makes me fearfull of our final Success, without a Reform. But when or how this is to be effected I have not the Means of judging. I most sincerely wish you Health and Prosperity. If you can spare Time to drop me a Line now and then it will be highly obliging to dear Sir yr. affectionate friend & hble Servant,

P. Henry

